Exhibit AMENDMENT NO. 3 TO THE AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT Dated as of January 5, 2009 AMENDMENT NO. 3 TO THE AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT by and among Jones Apparel Group USA, Inc. (formerly known as Kasper, Ltd.), a Delaware corporation (the “Borrower”), the Additional Obligors referred to therein, the banks, financial institutions and other institutional lenders parties to the 2005 Credit Agreement referred to below (collectively, the “Lenders”) and Wachovia Bank, National Association, as agent (the “Administrative Agent”) for the Lenders. PRELIMINARY STATEMENTS: (1)The Borrower’s predecessor in interest Jones Apparel Group USA, Inc., a Pennsylvania corporation (“Old Jones USA”), the Additional Obligors, the Lenders, the Administrative Agent and other parties thereto had entered into an Amended and Restated Five-Year Credit Agreement dated as of May 16, 2005, as amended by Amendment No. 1 dated as of July 27, 2007, and as further amended and restated by Amendment No. 2 dated as of June 6, 2008 (as amended and restated, the “2005 Credit Agreement”).Capitalized terms not otherwise defined in this Amendment have the same meanings as specified in the 2005 Credit Agreement. (2)Old Jones USA merged into the Borrower as of January1, 2007. (3)The Borrower has requested changes and modifications to the 2005 Credit Agreement as hereinafter set forth; the Required Lenders are, on the terms and conditions stated below, willing to grant the request of the Borrower; and the Borrower and the Required Lenders have agreed to further amend the 2005 Credit Agreement as hereinafter set forth. (4)Reference is made to the Amended and Restated Five-Year Credit Agreement dated as of June 15, 2004, as amended and restated as of June 6, 2008 (the “2004 Credit Agreement”), by and among the Borrower, the additional obligors referred to therein, Wachovia Bank, National Association, as administrative agent (the “2004 Administrative Agent”) and the Lenders and Agents party thereto. SECTION 1.Amendments to 2005 Credit Agreement.The 2005 Credit Agreement is, effective as of the date hereof and subject to the satisfaction of the conditions precedent set forth in Section3, hereby amended in its entirety to read in full as set forth in Annex A hereto. SECTION 2.Execution and Delivery; Termination of 2004 Credit Agreement.This Amendment shall become a legally binding document subject to the conditions of effectiveness listed in Section 3 on the first date (the “Execution Date”) when (a) the Borrower and the Additional Obligors shall have executed and delivered to the Administrative Agent counterparts to this Amendment and (b) the Borrower shall have received executed counterparts to this Amendment from the Administrative Agent and the Required Lenders.Notwithstanding the conditions of effectiveness set forth in Section 3, on the Business Day immediately following the Execution Date, the Borrower will provide notice to the 2004 Administrative Agent (the “Termination Notice”) pursuant to Section 2.5 of the 2004 Credit Agreement to permanently terminate the entire Revolving Credit Commitment (as defined under the 2004 Credit
